Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, the claim starts with “A configuration of a transmission (G) for a hybrid vehicle comprising” whereas at line 8 it recites “only one electric machine”. This is confusing because “comprising” is an open-ended limitation that applies to the entire claim but “only one” is closed ended and thus it is not clear whether or not applicant intended the claim to be open or closed. See MPEP 2111.03(I). 
The result is that the examiner is interpreting “only one electric machine” as “at least one electric machine”. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchida et al. ‘070 in view of JP 2012-35680.
	Regarding claim 8, Tsuchida shows: A configuration of a transmission (100) for a hybrid vehicle comprising a drive train aligned transversely to a direction of travel (Fig 1) of the hybrid vehicle, the transmission comprising: an input shaft (5) having an axis of rotation (not labeled); an output shaft (22) arranged coaxially to the input shaft; an intermediate shaft (34) 
Regarding claim 1, JP ‘680 shows: A configuration of a transmission (18) for a hybrid vehicle comprising a drive train aligned transversely to a direction of travel (Fig 1 and Fig 2) of the hybrid vehicle, the transmission comprising: an input shaft (86) having an axis of rotation (RC1); an output shaft (RM3) arranged coaxially to the input shaft; an intermediate shaft (22) having an axis of rotation (not labeled); a differential gear (26) having an axis of rotation (not 
It would have been obvious to one of ordinary skill in this art at the time the application was effectively filed to use the change speed transmission of JP ‘680 in the drivetrain of Tsuchida since it would have added functionality to the latter, would not require undue experimentation and not have results that are unexpected. There would be further a reasonable chance for success for such a modification of Tsuchida. 
The configuration of the transmission of claim 8, wherein corner points of a triangle lie on the axes of rotation of the input shaft, the intermediate shaft, and the differential gear, a side of the triangle between the axis of rotation of the input shaft and the axis of rotation of the differential gear is closest to the electric machine. (see fig 2, L4)
Regarding claim 10, Tsuchida shows: The configuration of the transmission of claim 8, wherein a distance (not labeled – see horizontal distance between C4 and C3 – Fig 2) between the axis of rotation (C4) the rotor and the axis of rotation (C5) of the differential gear in the direction of travel of the hybrid vehicle is less than a distance (not labeled – see horizontal distance between C4 and C5) between the axis of rotation of the rotor and the axis of rotation of the input shaft in the direction of travel (x) of the hybrid vehicle.
Regarding claim 11, JP ‘680 shows: The configuration of the transmission of claim 8, wherein the different gear ratios between the input shaft and the output shaft are formable with a plurality of planetary gear sets (76, 80, 82) and a plurality of shift elements (C1, C2, B1, B2, B3).
Regarding claim 12, Tsuchida shows: The configuration of the transmission (G) of claim 8, wherein the constant gear ratio between the rotor and the input shaft or the further shaft is determined by the gear ratio of a chain drive or a spur gear drive (23, 46).
Regarding claim 13, Tsuchida shows: A drive train (100) for a hybrid vehicle comprising an internal combustion engine and the transmission of claim 8.
Regarding claim 14, Tsuchida shows: A hybrid vehicle (col. 1 lines 7-41), comprising the transmission of claim 8.
Prior Art Discussed
	The references cited by applicant in his Information Disclosure Statement(s) filed 06 August 2019 have been considered by the examiner. 
	The Written Opinion filed 06 August 2019 has been considered by the examiner. 
The references cited by the examiner are deemed pertinent to applicant’s disclosure. The apparently most pertinent prior art was applied; however other cited prior art may also be applicable. The other cited prior art is intended to illustrate the general state of the art in the field of the invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Dirk Wright/
Primary Examiner
Art Unit 3659



Tuesday, August 31, 2021